ADAMS, District Judge.
This action arose out of a collision which occurred in New York Bay somewhat below Bedloe’s Island, about 6:20 o’clock p. m. on the 28th of November, 1902, between the tug Lewis Pulver, owned by the libellants, and the tug Mahanoy, owned by the Easton & Amboy Railroad Company. The Mahanoy struck the Pulver, at about right angles on the starboard side, somewhat abaft amidships, and the latter was so injured by the blow that she sank in a few minutes.
The Pulver was proceeding from Staten Island to the easterly side of the North River, and the Mahanoy from Jersey City to Perth Amboy. Both were going at full speed, the Pulver about 10 miles an hour and the Mahanoy about 12 miles. There was a third tug upon the scene, the Dictator, with a barge in tow alongside, proceeding from the Kills to New York.
I find that the Pulver was going up the channel to the eastward of the centre and passed the Dictator, from starboard' to port, a little time before the collision. In doing so, she got a heading to the westward, which at the time of the collision brought her very near the eastern line of the anchorage ground, and brought the Mahanoy, which was going down the channel on the westerly side, on the Pulver’s starboard hand. The Pulver was then showing her green light *588to the Mahanoy and the latter was showing her red light to thePulver. In this situation, the Pulver blew a signal of two whistles-to the Mahanoy, which was not heard. A little later the Mahanoy blew a signal of one whistle to the Pulver, and ported, to which thePulver replied with a signal of two whistles. The Mahanoy then blew another signal of one blast and sheered further to starboard under her port wheel. Both boats kept going, the Pulver with an additional jingle for more speed, which order was obeyed in the engine room, but the collision came too quickly for any material increase of the Pulver’s speed. The Mahanoy reversed but not until the vessels were in the jaws of the collision and without materially affecting her headway. The Pulver soon sank and the members of her crew were-picked up by the Mahanoy and the Dictator.
It is evident that both of the colliding tugs were in fault for proceeding, notwithstanding the cross signals; without material diminution of speed, into the collision. The principal fault was with the Pulver in changing from the eastward to the westward side of the channel, but the absence of care on the Mahanoy, particularly in not hearing the Pulver’s first signal, was a contributing fault. There was ample opportunity for the Mahanoy to determine what the Pulver was attempting to do and to avoid the collision by stopping and reversing, but she had no lookout, to which her remissness may be attributed.
Decree for half damages, with an order of reference.